DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SPAIN on 07/17/2019. It is noted, however, that applicant has not filed a certified copy of the ES 201931227 application as required by 37 CFR 1.55.

Drawings
The drawings (located in the non-English specification, 5 pages - filed on 7/16/2020 of the file wrapper) are objected to because of the following:
Reference numeral “3” in FIG. 1 is blurry and faded. 
Reference numeral “5” in FIG. 1 is blended into the shadowy background and is not legible.
The lead line from reference numeral “5” in FIG. 1 blends into the shadow background and it is not clear where it leads to.
The lead lines from all three instances of reference numeral “6” in FIG. 2 blend into the coloring of the discs (2), which makes it unclear where the lead lines lead to. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites “a plurality of rails (4) extending between the ends of the bar (1) and the stops (3) and where each one of said rails (4) has a plurality of holes (5) above and below said rails (4); and weight discs (2) that have at least 4 pins (6) that allow them to be inserted into the hole (5) of the bar (1).”
The concerns raised by the examiner specifically relate to aspects of Applicant’s invention which are not adequately described. Neither the claims as written, the specification, nor the drawing provide a sufficient description or understanding of the way the plurality of rails extend between the ends of the bar and the stops, the way the plurality of holes are arranged 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bar" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites limitation “the bar” in line 1 and further recites the limitation “the whole assembly comprises a bar” in lines 2-3, which is vague and indefinite. It is unclear if “the bar” in line 1 and “a bar” in line 3 are the same bar or different bars. 
Claim 1 recites the limitation "the hole" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which hole of the previously recited plurality of holes this limitation is referring to. 
Claim 1 recites the limitation “the hole (5) of the bar (1)” in the last line, which is vague and indefinite. It is unclear if the hole of the bar refers to one of the same holes or an entirely different hole from the previously recited plurality of holes of each one of said rails.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784